 In theMatter of THE MODENOVELTY Co.andUNITED USED PRODUarsWORKERS LOCAL INDUSTRIALUNION, No. 132, C. I. O.Case No. C-1219.-Decided April 27,1939Hat Manufacturing Industry-Settlement:stipulation providing for compli-ance with theAct-Order:entered on stipulation.Mr. Richard J. Hickey,for the Board.Mr. Jacob Lipman,of Newark, N. J., for the respondent.Mr. Samuel L. Rothbard,of Newark, N. J., andMr. Stanley Ed-wards,of Akron, Ohio, for the Union.Mr. Langdon West,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge and amended charges duly filed by United UsedProductsWorkers Local Industrial Union, No. 132, affiliated withthe Congress of Industrial Organizations, herein called the Union,the National Labor Relations Board, herein called the Board, bytheRegional Director for the Second Region (New York City),issued its complaint dated October 8, 1938, against The Mode Nov-elty Co., Newark, New Jersey, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section8 (1), (3), and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.A copy of thecomplaint accompanied by notice of hearing was duly served uponthe respondent and the Union.The respondent filed an answer datedOctober 18, 1938, in which it admitted the allegations of the com-plaint concerning the nature and scope of its business but denied theallegations of unfair labor practices.Concerning the unfair labor practices the complaint alleged, insubstance, that although a majority of the respondent's employeesin an appropriate unit designated the Union as their representativefor purposes of collective bargaining, the respondent refused to bar-gain collectively with the Union; that following a strike of the em-ployees, brought about by the respondent's aforesaid refusal to12 N. L. R. B., No. 59.501 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargain collectively with the Union, the respondent locked out, dis-charged, and refused to reinstate certain named employees becausethey joined and assisted the Union and engaged in other concertedactivities for the purpose of collective bargaining and other mutualaid and protection; and that the respondent, by the aforesaid activi-ties and by urging, persuading, and warning its employees to refrainfrom becoming or remaining members of the Union, by threateningits employees with discharge and other reprisals if they became orremained members of the Union, and by other acts, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.After several postponements, notices of which were duly servedupon the parties, a hearing was held on February 27 and 28, 1939,at Newark, New Jersey, before Henry J. Kent, the Trial Examinerduly designated by the Board.The Board, the respondent, and theUnion were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing upon the issues was af-forded all parties.During the hearing on February 28, 1939, theTrial Examiner received in evidence without objection a stipulationin settlement of the case entered into by the respondent, the Union,and counsel for the Board on February 27, 1939. The hearing wasthen closed.Thereafter, the parties entered into an amendment tothe stipulation.The stipulation and the amendment to the stipula-tion are set forth below :STIPULATIONWhereas, the National Labor Relations Board issued a com-plaint on October 8, 1938 based upon charges made by theUnited Used Products Workers Local Industrial Union No. 132,C. I. 0., that the Mode Novelty Company located at 242-13thAvenue, Newark, New Jersey, has engaged in and,is engaging incertain unfair labor practices affecting commerce, which prac-tices are more particularly described in said complaint; andWhereas, said The Mode Novelty Company hereinafter re-ferred to as the Respondent has filed an Answer to said Com-plaint denying the charges against it therein contained; andWhereas, a hearing upon the pleadings has commenced, testi-mony has been taken, and evidence submitted, and said proceed-ings is now pending before Henry J. Kent, an Examiner dulyappointed and authorized for that purpose; andWhereas the parties to said proceedings desire to adjust andsettle the matters in difference and in issue among themselvesin accordance with the provisions of this stipulation. THE MODE NOVELTY CO.503Now, therefore, it is hereby stipulated and agreed as follows :1.The stipulation entered into between the National LaborRelations Board and the respondent respecting the business oper-ations of the respondent and marked Board's Exhibit No. IIismade a part hereof.2.The respondent and the aforesaid union have this dayentered into a contract.3.The respondent shall :(1)Cease and desist from(a) In any manner interfering with, restraining, or coerceing[sic] their employees in the exercise of the rights to self-organi-zation, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed bySection 7 of the National Labor Relations Act;(b) From discouraging membership in the United Used Prod-uctsWorkers Local Industrial Union No. 132, C. I. 0., or anyother labor organization of their employees by locking out, orin any manner discriminating against their employees in regardto the hire or tenure of employment or condition of employmentof any of their employees by reason of their membership in theUnited Used Products Workers Local Industrial Union No. 132,C. I. O.(c)From refusing to bargain collectively with the UnitedUsed Products Workers Local Industrial Union No. 132, C. I. O.as the exclusive representative of their production employees.(2)To take the following affirmative action which the Boardfinds will effectuate the policies of the Act :(a)Upon application in writing addressed to the Mode Nov-eltyCompany, Newark, New Jersey, within ten (10) days ofapproval of this stipulation by the Board shall place upon apreferential employment list of the respondent each of the em-ployees named in Schedule A2 annexed hereto and made a parthereof who make such application without prejudice to theirseniority or other rights and privileges previously enjoyed andshall rehire said employees at their former positions or equiva-lent positions when additional help is required by respondent.IdaWay, Evelyn Schenck and Lola Smith shall be immedi-ately rehired by respondent.(b)Upon request, bargain collectively with the United UsedProductsWorkers Local Industrial Union No. 132, C. I. O. as1 Board Exhibit No. II Is omitted, since the pertinent facts contained therein are setforth in the findings concerning the respondent's business.2 SeeSchedule A of the Decision and Order,infra. 504DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe exclusive representative of all their production employees orwith the affiliated organization of said union to which the em-ployees within the respective unit may have transferred theirmembership with respect to rates of pay, hours of employmentand other conditions of employment.(c)Post and keep visible in a prominent place in the plant ofrespondent for a period of thirty (30) days after receipt ofcopies of the order entered by the National Labor RelationsBoard, notices stating that the respondent will cease and desistin the manner aforesaid and respondent will take the affirmativeaction as aforesaid;(d)Notify the Regional Director for the Second Region inwriting of compliance of this order within thirty (30) days fromthe date of its entry by the Board.4.Foregoing shall constitute a disposition of all issues allegedin complaint.5.It is further stipulated and agreed that the United StatesCircuit Court of Appeals for the Second Circuit may upon ap-plication by the National Labor Relations Board enter a decreeenforcing the aforesaid order of the Board, respondents herebyexpressly waiving their rights to contest the entry of said decreein the United States Circuit Court of Appeals for the SecondCircuit, and further expressly waiving their rights to receivenotice of the filing by the National Labor Relations Board of anapplication for the entry of such a decree.6.It is further stipulated and agreed that this stipulation issubject to the approval of the National Labor Relations Board.AMENDMENT TO STIPULATIONWhereas the United Used Products Workers Local IndustrialUnion #132, C. I. 0., the Mode Novelty Company and theNational Labor Relations Board entered into a stipulation inthe above entitled proceedings on the 27th day of February1939, and whereas the aforesaid parties to said proceedingsdesire to amend said stipulation,Now therefore, it is hereby further stipulated and agreed asfollows:That the aforesaid parties consent to the entry by the Na-tional Labor Relations Board of an order in the above entitledproceedings, based upon and in accordance with the terms ofthe aforesaid stipulation dated February 27th, 1939.On March 22, 1939, the Board issued its order approving theabove stipulation, as amended, making it a part of the record, andtransferring the proceeding to the Board for the purpose of entry THE MODE NOVELTY CO.505of a decision and order by the Board pursuant to the provisions ofthe stipulation, as amended.Upon the entire record in the case, the Board makes the following :FINDINGS OF FAO'1.THE BUSINESS OF THE RESPONDENTThe respondent, a New Jersey corporation with its offices and plantat Newark, New Jersey, is engaged in the manufacture and sale ofnovelty hats.The principal raw material purchased by the respond-ent is felt.During the year 1938 the respondent purchased feltamounting in value to approximately $12,000, about 98 per cent ofwhich was purchased outside the State of New Jersey.During thesame year the respondent sold novelty hats amounting in value toapproximately $23,000, of which about 90 per cent were shipped topoints outside the State of New Jersey.We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that The Mode Novelty Co., Newark, New Jersey,shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed by Section 7 of the National LaborRelations Act;(b)Discouragingmembership in the United Used ProductsWorkers Local Industrial Union No. 132, C. I. 0., or any otherlabor organization of its employees by locking out, or in any mannerdiscriminating against its employees in regard to the hire or tenureof employment or condition of employment of any of its employeesby reason of their membership in the United Used Products WorkersLocal Industrial Union No. 132, C. I. 0.;(c)Refusing to bargain collectively with the United Used Prod-uctsWorkers Local Industrial Union No. 132, C. I. 0., as the ex-clusive representative of its production employees. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon application in writing addressed to The Mode NoveltyCo., Newark, New Jersey, within ten (10) days of approval of theafore-mentioned stipulation by the Board, place upon a preferentialemployment list of the respondent each of the employees named inSchedule "A" annexed hereto and made a part hereof who makessuch application, without prejudice to their seniority or other rightsand privileges previously enjoyed, and rehire said employees at theirformer positions or equivalent positions when additional help is re-quired by the respondent. Ida Way, Evelyn Schenck, and Lola Smithshall be immediately rehired by the respondent;(b)Upon request, bargain collectively with the United UsedProducts Workers Local Industrial Union No. 132, C. I. O. as the ex-clusive representative of all its production employees or with theaffiliated organization of said union to which the employees withinthe respective unit may have transferred their membership with re-spect to rates of pay, hours of employment, and other conditions ofemployment;(c)Post and keep visible in a prominent place in the plant of therespondent for a period of thirty (30) days after receipt of copiesof this Order notices stating that the respondent will cease anddesist inthe manner aforesaid and that the respondent will take theaffirmative action as aforesaid;(d)Notify the Regional Director for the Second Region in writ-ing of compliance of this Order within thirty (30) days from thedate of its entry by the Board.SCHEDULEADavid JonesJohn E. StreeterAddie JacksonMarion HamiltonLola SmithEvelyn SchenckLulu DavisIda DavisIdaWayHarrietJacksonPaulineGregoryRose BanksTom TaylorRichard JonesSadie LenzaJoseph TorreRuby De Loache